UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-8019


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERNEST ELI COOK, III,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:10-cr-00433-CCE-1; 1:15-cv-00622-CCE-JLW)


Submitted:   June 21, 2016                 Decided:   June 23, 2016


Before DUNCAN, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ernest Eli Cook, III, Appellant Pro Se.        Harry L. Hobgood,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ernest Eli Cook, III, seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.     The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.   28 U.S.C. § 2253(c)(1)(B) (2012).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”        28 U.S.C.

§ 2253(c)(2) (2012).   When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of the constitutional claims is debatable or wrong.        Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537
U.S. 322, 336-38 (2003).   When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states a debatable claim of the denial of a constitutional right.

Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Cook has not made the requisite showing.      Accordingly, we deny

Cook’s motion for a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                           DISMISSED

                                  2